     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 1 of 20 Page ID #:517




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10     ANNETTE STONE,                             Case No. 8:20-cv-01435-JLS-ADSx

11
                  Plaintiff,
12                                                STIPULATED PROTECTIVE ORDER
                  v.
13                                                [Discovery Document: Referred to
       SIGNODE INDUSTRIAL GROUP LLC, et           Magistrate Judge Autumn D. Spaeth]
14     al.

15                Defendants.

16

17     I.   PURPOSES AND LIMITATIONS

18          A.    Discovery in this action is likely to involve production of confidential,

19          proprietary, or private information for which special protection from public

20          disclosure and from use for any purpose other than prosecuting this litigation

21          may be warranted. Accordingly, the parties hereby stipulate to and petition the

22          Court to enter the following Stipulated Protective Order. The parties

23          acknowledge that this Order does not confer blanket protections on all

24          disclosures or responses to discovery and that the protection it affords from


                                                  1
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 2 of 20 Page ID #:518




 1           public disclosure and use extends only to the limited information or items that

 2           are entitled to confidential treatment under the applicable legal principles. The

 3           parties further acknowledge, as set forth in Section XIII(C), below, that this

 4           Stipulated Protective Order does not entitle them to file confidential information

 5           under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed

 6           and the standards that will be applied when a party seeks permission from the

 7           Court to file material under seal.

8      II.   GOOD CAUSE STATEMENT

 9           A.     This action is likely to involve trade secrets, customer and pricing lists

10           and other valuable research, development, commercial, financial, technical

11           and/or proprietary information, including proprietary drawings, for which

12           special protection from public disclosure and from use for any purpose other

13           than prosecution of this action is warranted. Such confidential and proprietary

14           materials and information consist of, among other things, confidential business

15           or financial information, information regarding confidential business practices,

16           or other confidential research, development, or commercial information

17           (including information implicating privacy rights of third parties), information

18           otherwise generally unavailable to the public, or which may be privileged or

19           otherwise protected from disclosure under state or federal statutes, court rules,

20           case decisions, or common law. Accordingly, to expedite the flow of

21           information, to facilitate the prompt resolution of disputes over confidentiality

22           of discovery materials, to adequately protect information the parties are entitled

23           to keep confidential, to ensure that the parties are permitted reasonable

24           necessary uses of such material in preparation for and in the conduct of trial, to


                                                    2
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 3 of 20 Page ID #:519




 1            address their handling at the end of the litigation, and serve the ends of justice, a

 2            protective order for such information is justified in this matter. It is the intent of

 3            the parties that information will not be designated as confidential for tactical

 4            reasons and that nothing be so designated without a good faith belief that it has

 5            been maintained in a confidential, non-public manner, and there is good cause

 6            why it should not be part of the public record of this case.

 7     III.   DEFINITIONS

8             A.      Action: This pending federal law suit entitled Annette Stone v. Signode

 9            Industrial Group LLC, et al., and identified by Case No. 8:20-cv-01435-JLS-

10            ADSx.

11            B.      Challenging Party: A Party or Non-Party that challenges the designation

12            of information or items under this Order.

13            C.      “CONFIDENTIAL” Information or Items: Information (regardless of how

14            it is generated, stored or maintained) or tangible things that qualify for

15            protection under Federal Rule of Civil Procedure 26(c), and as specified above in

16            the Good Cause Statement.

17            D.      Counsel: Outside Counsel of Record and House Counsel (as well as their

18            support staff).

19            E.      Designating Party: A Party or Non-Party that designates information or

20            items that it produces in disclosures or in responses to discovery as

21            “CONFIDENTIAL.”

22            F.      Disclosure or Discovery Material: All items or information, regardless of

23            the medium or manner in which it is generated, stored, or maintained

24            (including, among other things, testimony, transcripts, and tangible things), that


                                                      3
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 4 of 20 Page ID #:520




 1          are produced or generated in disclosures or responses to discovery in this

 2          matter.

 3          G.     Expert: A person with specialized knowledge or experience in a matter

 4          pertinent to the litigation who has been retained by a Party or its counsel to

 5          serve as an expert witness or as a consultant in this Action.

 6          H.     House Counsel: Attorneys who are employees of a party to this Action.

 7          House Counsel does not include Outside Counsel of Record or any other outside

8           counsel.

 9          I.     Non-Party: Any natural person, partnership, corporation, association, or

10          other legal entity not named as a Party to this action.

11          J.     Outside Counsel of Record: Attorneys who are not employees of a party

12          to this Action but are retained to represent or advise a party to this Action and

13          have appeared in this Action on behalf of that party or are affiliated with a law

14          firm which has appeared on behalf of that party, and includes support staff.

15          K.     Party: Any party to this Action, including all of its officers, directors,

16          employees, consultants, retained experts, and Outside Counsel of Record (and

17          their support staffs).

18          L.     Producing Party: A Party or Non-Party that produces Disclosure or

19          Discovery Material in this Action.

20          M.     Professional Vendors: Persons or entities that provide litigation support

21          services (e.g., photocopying, videotaping, translating, preparing exhibits or

22          demonstrations, and organizing, storing, or retrieving data in any form or

23          medium) and their employees and subcontractors.

24


                                                    4
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 5 of 20 Page ID #:521




 1           N.     Protected Material: Any Disclosure or Discovery Material that is

 2           designated as “CONFIDENTIAL.”

 3           O.     Receiving Party: A Party that receives Disclosure or Discovery Material

 4           from a Producing Party.

 5     IV.   SCOPE

 6           A.     The protections conferred by this Stipulation and Order cover not only

 7           Protected Material (as defined above), but also (1) any information copied or

8            extracted from Protected Material; (2) all copies, excerpts, summaries, or

 9           compilations of Protected Material; and (3) any testimony, conversations, or

10           presentations by Parties or their Counsel that might reveal Protected Material.

11           B.     Any use of Protected Material at trial shall be governed by the orders of

12           the trial judge. This Order does not govern the use of Protected Material at trial.

13     V.    DURATION

14           Even after final disposition of this litigation, the confidentiality obligations

15           imposed by this Order shall remain in effect until a Designating Party agrees

16           otherwise in writing or a court order otherwise directs. Final disposition shall be

17           deemed to be the later of (1) dismissal of all claims and defenses in this Action,

18           with or without prejudice; and (2) final judgment herein after the completion

19           and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

20           Action, including the time limits for filing any motions or applications for

21           extension of time pursuant to applicable law.

22     VI.   DESIGNATING PROTECTED MATERIAL

23           A.     Exercise of Restraint and Care in Designating Material for Protection

24


                                                     5
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 6 of 20 Page ID #:522




 1                1.     Each Party or Non-Party that designates information or items for

 2                protection under this Order must take care to limit any such designation

 3                to specific material that qualifies under the appropriate standards. The

 4                Designating Party must designate for protection only those parts of

 5                material, documents, items, or oral or written communications that

 6                qualify so that other portions of the material, documents, items, or

 7                communications for which protection is not warranted are not swept

8                 unjustifiably within the ambit of this Order.

 9                2.     Mass, indiscriminate, or routinized designations are prohibited.

10                Designations that are shown to be clearly unjustified or that have been

11                made for an improper purpose (e.g., to unnecessarily encumber the case

12                development process or to impose unnecessary expenses and burdens on

13                other parties) may expose the Designating Party to sanctions.

14                3.     If it comes to a Designating Party’s attention that information or

15                items that it designated for protection do not qualify for protection, that

16                Designating Party must promptly notify all other Parties that it is

17                withdrawing the inapplicable designation.

18          B.    Manner and Timing of Designations

19                1.     Except as otherwise provided in this Order (see, e.g., Section

20                B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

21                Discovery Material that qualifies for protection under this Order must be

22                clearly so designated before the material is disclosed or produced.

23                2.     Designation in conformity with this Order requires the following:

24


                                                  6
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 7 of 20 Page ID #:523




 1                      a.     For information in documentary form (e.g., paper or

 2                      electronic documents, but excluding transcripts of depositions or

 3                      other pretrial or trial proceedings), that the Producing Party affix

 4                      at a minimum, the legend “CONFIDENTIAL” (hereinafter

 5                      “CONFIDENTIAL legend”), to each page that contains protected

 6                      material. If only a portion or portions of the material on a page

 7                      qualifies for protection, the Producing Party also must clearly

8                       identify the protected portion(s) (e.g., by making appropriate

 9                      markings in the margins).

10                      b.     A Party or Non-Party that makes original documents

11                      available for inspection need not designate them for protection

12                      until after the inspecting Party has indicated which documents it

13                      would like copied and produced. During the inspection and before

14                      the designation, all of the material made available for inspection

15                      shall be deemed “CONFIDENTIAL.” After the inspecting Party has

16                      identified the documents it wants copied and produced, the

17                      Producing Party must determine which documents, or portions

18                      thereof, qualify for protection under this Order. Then, before

19                      producing the specified documents, the Producing Party must affix

20                      the “CONFIDENTIAL legend” to each page that contains Protected

21                      Material. If only a portion or portions of the material on a page

22                      qualifies for protection, the Producing Party also must clearly

23                      identify the protected portion(s) (e.g., by making appropriate

24                      markings in the margins).


                                                 7
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 8 of 20 Page ID #:524




 1                          c.     For testimony given in depositions, that the Designating

 2                          Party identify the Disclosure or Discovery Material on the record,

 3                          before the close of the deposition all protected testimony.

 4                          d.     For information produced in form other than document and

 5                          for any other tangible items, that the Producing Party affix in a

 6                          prominent place on the exterior of the container or containers in

 7                          which the information is stored the legend “CONFIDENTIAL.” If

8                           only a portion or portions of the information warrants protection,

 9                          the Producing Party, to the extent practicable, shall identify the

10                          protected portion(s).

11            C.   Inadvertent Failure to Designate

12                 1.       If timely corrected, an inadvertent failure to designate qualified

13                 information or items does not, standing alone, waive the Designating

14                 Party’s right to secure protection under this Order for such material.

15                 Upon timely correction of a designation, the Receiving Party must make

16                 reasonable efforts to assure that the material is treated in accordance with

17                 the provisions of this Order.

18     VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

19            A.   Timing of Challenges

20                 1.       Any party or Non-Party may challenge a designation of

21                 confidentiality at any time that is consistent with the Court’s Scheduling

22                 Order.

23            B.   Meet and Confer

24


                                                     8
     Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 9 of 20 Page ID #:525




 1                 1.     The Challenging Party shall initiate the dispute resolution process

 2                 under Local Rule 37.1 et seq.

 3          C.     The burden of persuasion in any such challenge proceeding shall be on

 4          the Designating Party. Frivolous challenges, and those made for an improper

 5          purpose (e.g., to harass or impose unnecessary expenses and burdens on other

 6          parties) may expose the Challenging Party to sanctions. Unless the Designating

 7          Party has waived or withdrawn the confidentiality designation, all parties shall

8           continue to afford the material in question the level of protection to which it is

 9          entitled under the Producing Party’s designation until the Court rules on the

10          challenge.

11     VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

12          A.     Basic Principles

13                 1.     A Receiving Party may use Protected Material that is disclosed or

14                 produced by another Party or by a Non-Party in connection with this

15                 Action only for prosecuting, defending, or attempting to settle this Action.

16                 Such Protected Material may be disclosed only to the categories of

17                 persons and under the conditions described in this Order. When the

18                 Action has been terminated, a Receiving Party must comply with the

19                 provisions of Section XIV below.

20                 2.     Protected Material must be stored and maintained by a Receiving

21                 Party at a location and in a secure manner that ensures that access is

22                 limited to the persons authorized under this Order.

23          B.     Disclosure of “CONFIDENTIAL” Information or Items

24


                                                   9
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 10 of 20 Page ID #:526




 1             1.    Unless otherwise ordered by the Court or permitted in writing by

 2             the Designating Party, a Receiving Party may disclose any information or

 3             item designated “CONFIDENTIAL” only to:

 4                   a.     The Receiving Party’s Outside Counsel of Record in this

 5                   Action, as well as employees of said Outside Counsel of Record to

 6                   whom it is reasonably necessary to disclose the information for this

 7                   Action;

8                    b.     The officers, directors, and employees (including House

 9                   Counsel) of the Receiving Party to whom disclosure is reasonably

10                   necessary for this Action;

11                   c.     Experts (as defined in this Order) of the Receiving Party to

12                   whom disclosure is reasonably necessary for this Action and who

13                   have signed the “Acknowledgment and Agreement to Be Bound”

14                   (Exhibit A);

15                   d.     The Court and its personnel;

16                   e.     Court reporters and their staff;

17                   f.     Professional jury or trial consultants, mock jurors, and

18                   Professional Vendors to whom disclosure is reasonably necessary

19                   or this Action and who have signed the “Acknowledgment and

20                   Agreement to be Bound” attached as Exhibit A hereto;

21                   g.     The author or recipient of a document containing the

22                   information or a custodian or other person who otherwise

23                   possessed or knew the information;

24


                                             10
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 11 of 20 Page ID #:527




 1                      h.     During their depositions, witnesses, and attorneys for

 2                      witnesses, in the Action to whom disclosure is reasonably

 3                      necessary provided: (i) the deposing party requests that the

 4                      witness sign the “Acknowledgment and Agreement to Be Bound;”

 5                      and (ii) they will not be permitted to keep any confidential

 6                      information unless they sign the “Acknowledgment and Agreement

 7                      to Be Bound,” unless otherwise agreed by the Designating Party or

8                       ordered by the Court. Pages of transcribed deposition testimony or

 9                      exhibits to depositions that reveal Protected Material may be

10                      separately bound by the court reporter and may not be disclosed to

11                      anyone except as permitted under this Stipulated Protective Order;

12                      and

13                      i.     Any mediator or settlement officer, and their supporting

14                      personnel, mutually agreed upon by any of the parties engaged in

15                      settlement discussions.

16   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED

17         IN OTHER LITIGATION

18         A.    If a Party is served with a subpoena or a court order issued in other

19         litigation that compels disclosure of any information or items designated in this

20         Action as “CONFIDENTIAL,” that Party must:

21               1.     Promptly notify in writing the Designating Party. Such notification

22               shall include a copy of the subpoena or court order;

23               2.     Promptly notify in writing the party who caused the subpoena or

24               order to issue in the other litigation that some or all of the material


                                                  11
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 12 of 20 Page ID #:528




 1              covered by the subpoena or order is subject to this Protective Order. Such

 2              notification shall include a copy of this Stipulated Protective Order; and

 3              3.     Cooperate with respect to all reasonable procedures sought to be

 4              pursued by the Designating Party whose Protected Material may be

 5              affected.

 6        B.    If the Designating Party timely seeks a protective order, the Party served

 7        with the subpoena or court order shall not produce any information designated

8         in this action as “CONFIDENTIAL” before a determination by the Court from

 9        which the subpoena or order issued, unless the Party has obtained the

10        Designating Party’s permission. The Designating Party shall bear the burden

11        and expense of seeking protection in that court of its confidential material and

12        nothing in these provisions should be construed as authorizing or encouraging a

13        Receiving Party in this Action to disobey a lawful directive from another court.

14   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

15        PRODUCED IN THIS LITIGATION

16        A.    The terms of this Order are applicable to information produced by a Non-

17        Party in this Action and designated as “CONFIDENTIAL.” Such information

18        produced by Non-Parties in connection with this litigation is protected by the

19        remedies and relief provided by this Order. Nothing in these provisions should

20        be construed as prohibiting a Non-Party from seeking additional protections.

21        B.    In the event that a Party is required, by a valid discovery request, to

22        produce a Non-Party’s confidential information in its possession, and the Party

23        is subject to an agreement with the Non-Party not to produce the Non-Party’s

24        confidential information, then the Party shall:


                                                12
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 13 of 20 Page ID #:529




 1                1.     Promptly notify in writing the Requesting Party and the Non-Party

 2                that some or all of the information requested is subject to a

 3                confidentiality agreement with a Non-Party;

 4                2.     Promptly provide the Non-Party with a copy of the Stipulated

 5                Protective Order in this Action, the relevant discovery request(s), and a

 6                reasonably specific description of the information requested; and

 7                3.     Make the information requested available for inspection by the

8                 Non-Party, if requested.

 9         C.     If the Non-Party fails to seek a protective order from this court within 14

10         days of receiving the notice and accompanying information, the Receiving Party

11         may produce the Non-Party’s confidential information responsive to the

12         discovery request. If the Non-Party timely seeks a protective order, the

13         Receiving Party shall not produce any information in its possession or control

14         that is subject to the confidentiality agreement with the Non-Party before a

15         determination by the court. Absent a court order to the contrary, the Non-Party

16         shall bear the burden and expense of seeking protection in this court of its

17         Protected Material.

18   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

19         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

20         disclosed Protected Material to any person or in any circumstance not

21         authorized under this Stipulated Protective Order, the Receiving Party must

22         immediately (1) notify in writing the Designating Party of the unauthorized

23         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the

24         Protected Material, (3) inform the person or persons to whom unauthorized


                                                  13
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 14 of 20 Page ID #:530




 1       disclosures were made of all the terms of this Order, and (4) request such person

 2       or persons to execute the “Acknowledgment and Agreement to be Bound” that is

 3       attached hereto as Exhibit A.

 4   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 5       PROTECTED MATERIAL

 6       A.     When a Producing Party gives notice to Receiving Parties that certain

 7       inadvertently produced material is subject to a claim of privilege or other

8        protection, the obligations of the Receiving Parties are those set forth in Federal

 9       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

10       whatever procedure may be established in an e-discovery order that provides for

11       production without prior privilege review. Pursuant to Federal Rule of Evidence

12       502(d) and (e), insofar as the parties reach an agreement on the effect of

13       disclosure of a communication or information covered by the attorney-client

14       privilege or work product protection, the parties may incorporate their

15       agreement in the Stipulated Protective Order submitted to the Court.

16   XIII. MISCELLANEOUS

17       A.     Right to Further Relief

18              1.     Nothing in this Order abridges the right of any person to seek its

19              modification by the Court in the future.

20       B.     Right to Assert Other Objections

21              1.     By stipulating to the entry of this Protective Order, no Party waives

22              any right it otherwise would have to object to disclosing or producing any

23              information or item on any ground not addressed in this Stipulated

24              Protective Order. Similarly, no Party waives any right to object on any


                                               14
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 15 of 20 Page ID #:531




 1              ground to use in evidence of any of the material covered by this Protective

 2              Order.

 3       C.     Filing Protected Material

 4              1.       A Party that seeks to file under seal any Protected Material must

 5              comply with Civil Local Rule 79-5. Protected Material may only be filed

 6              under seal pursuant to a court order authorizing the sealing of the specific

 7              Protected Material at issue. If a Party's request to file Protected Material

8               under seal is denied by the Court, then the Receiving Party may file the

 9              information in the public record unless otherwise instructed by the Court.

10   XIV. FINAL DISPOSITION

11       A.     After the final disposition of this Action, as defined in Section V, within

12       sixty (60) days of a written request by the Designating Party, each Receiving

13       Party must return all Protected Material to the Producing Party or destroy such

14       material. As used in this subdivision, “all Protected Material” includes all copies,

15       abstracts, compilations, summaries, and any other format reproducing or

16       capturing any of the Protected Material. Whether the Protected Material is

17       returned or destroyed, the Receiving Party must submit a written certification to

18       the Producing Party (and, if not the same person or entity, to the Designating

19       Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

20       all the Protected Material that was returned or destroyed and (2) affirms that the

21       Receiving Party has not retained any copies, abstracts, compilations, summaries

22       or any other format reproducing or capturing any of the Protected Material.

23       Notwithstanding this provision, Counsel are entitled to retain an archival copy of

24       all pleadings, motion papers, trial, deposition, and hearing transcripts, legal


                                                15
    Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 16 of 20 Page ID #:532




                H7HJM2I52[4JMM7OLJI57I47[67LJOBPBJI[2I5[PMB2E[7VAB3BPO[8VL8MP[M7LJMPO[

               2PPJMI7W[UJMD[LMJ5S4P[2I5[4JIOSEP2IP[2I5[7VL7MP[UJMD[LMJ6S4P[8T7I[B;[OS4A[

                H2P7MB2EO[4JIP2BI[!MJP74P75[2P8MB2G [ IW[OS4A[2M4ABT2E[4JLB7O[PA2P[4JIP2BI[JM[

                4JIOPBPSP7[!MJP74P75[2P7MB2F[M7H2BI[OS3C74P[PJ[PABO[!MJP74PBT8[ M57M[2O[O8P[;KMPA[

                BI[$84PBJI[([

                           IW[TBJE2PBJI[J<[PABO[ M58M[H2W[38[LSIBOA76[3W[2IW[2I5[2EE[2LLMJLMB2P8

                H72OSM7O[BI4ES5BI@[UBPAJSP[EBHBP2PBJI[4JIP8HLP[LMJ4776BI@O[2I6 [JM[HJI7P2NW[

                O2I4PBJIO[

    
                                  
                                                                                                        

         2P76 [   
                             

                                                  V(GZDUG')LVKHU
       2P75 [+,-.//0[1[
                                                         PPJMI8WO[?M[!E2BIPB>O[%&[$% [

                                                  V-DVRQ$%HQNQHU
       2P75 [
                                                         RPJMI8WO[;KM[
                                                      7=9I52IPO[ [MJOOJHLF2BI2IPO[ [MJOOX
                                                        7;7I52IPO[$ ['$%" [" '![
                                                       [2I6["[ !$[
                                                  V0LFKDHO(-HQNLQV
       2P85 [
                                                         PPJMI7WO[?M[MJOO7;:I62IP [MJOOY
                                                       JHLE2BI2IP[[ () "[[


                                                  V-RUGDQ71DJHU
         2P75 [
                                                      QPJMI7WO[;KM[MJOO7;7I52IP [MJOOZ
                                                        JHLE2BI2IP['#[ "*[[








                                                           
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 17 of 20 Page ID #:533




 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 2

 3   Dated:   April 22, 2021               /s/ Autumn D. Spaeth
                                      HONORABLE AUTUMN D. SPAETH
 4                                    United States Magistrate Judge

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                         17
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 18 of 20 Page ID #:534




 1                                EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3           I,                                  [print or type full name], of

 4                         [print or type full address], declare under penalty of perjury that I

 5   have read in its entirety and understand the Stipulated Protective Order that was issue

 6   by the United States District Court for the Central District of California on [DATE] in

 7   the case of                                 [insert formal name of the case and the

8    number and initials assigned to it by the Court]. I agree to comply with and to be

 9   bound by all the terms of this Stipulated Protective Order and I understand and

10   acknowledge that failure to so comply could expose me to sanctions and punishment in

11   the nature of contempt. I solemnly promise that I will not disclose in any manner any

12   information or item that is subject to this Stipulated Protective Order to any person or

13   entity except in strict compliance with the provisions of this Order.

14           I further agree to submit to the jurisdiction of the United States District Court

15   for the Central District of California for the purpose of enforcing the terms of this

16   Stipulated Protective Order, even if such enforcement proceedings occur after

17   termination of this action. I hereby appoint                                    [print or

18   type full name] of                                  [print or type full address and

19   telephone number] as my California agent for service of process in connection with this

20   action or any proceedings related to enforcement of this Stipulated Protective Order.

21   Date:

22   City and State where sworn and signed:

23   Printed Name:

24   Signature:


                                                    18
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 19 of 20 Page ID #:535



 1                                                  PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3        I am employed in the County of Los Angeles, State of California. I am over the age
   of 18 and not a party to the within action. My business address is 333 S. Hope Street,
 4 Suite 1000, Los Angeles, California 90071.
 5       On April 20, 2021, I served the foregoing document described as STIPULATED
 6 PROTECTIVE ORDER on all interested parties in this action by placing a true copy
   thereof enclosed in sealed envelopes addressed as stated on the attached service list:
 7
    [X] BY VIA ELECTRONIC MAIL (CM/ECF)- all parties listed below have been
 8         served via electronic mail through the court’s CM/ECF system, which
           automatically generates a Notice of Electronic Filing (NEF) allowing registered e-
 9         filers to retrieve the document.
10   [ ]     BY ELECTRONIC TRANSMISSION - I transmitted a PDF version of this
11           document by electronic mail to the party(s) identified on the attached service list
             using the e-mail address(es) indicated.
12
     [X]     (Federal) I declare that I am employed in the office of a member of the bar of this
13                     Court at whose direction the service was made.
14
15         Executed on April 20, 2021, at Los Angeles, California.

16
                                                                 /s/ Michael E. Jenkins
17                                                               MICHAEL E. JENKINS
18
19
20
21
22
23
24
25
26
27
28
           f:\casela\spfmi.5803\services\pos.docx            1
                                                      PROOF OF SERVICE
 Case 8:20-cv-01435-JLS-ADS Document 46 Filed 04/22/21 Page 20 of 20 Page ID #:536



 1                                                SERVICE LIST
 2 Stone v. Signode Industrial Group, Inc., et al.
   USDC (Central) Case No. 8:20-cv-01435-JLS-ADSx
 3
 4 Paul E. Heidenreich, Esq.                       Samuel R.W. Price, Esq.
    HUSKINSON, BROWN & HEIDENREICH Jason A. Benkner, Esq.
 5 1200 Aviation Boulevard, Suite 202              POOLE SHAFFERY & KOEGLE, LLP
    Redondo Beach, CA 90278                        25350 Magic Mountain Parkway, Suite
 6 Ph: (310) 545-5459                              250
    Fax: (310) 546-1019                            Santa Clarita, CA 91355
 7 Email: pheidenreich@hbhllp.com                  Ph: (661) 290-2991
 8 Attorneys for Plaintiff, ANNETTE STONE Fax: (661) 290-3338
                                                   Email: sprice@pooleshaffery.com
 9                                                        jbenkner@pooleshaffery.com
                                                   Attorneys for Defendants/Cross-
10                                                 Complainants, SIGNODE INDUSTRIAL
                                                   GROUP LLC and LACHENMEIER APS
11
12 Edward D. Fisher, Esq. (Pro Hac Vice)           Theodore R. Cercos, Esq.
    PROVOST UMPHREY LAWFIRM, LLC Jordan T. Nager, Esq.
13 490 Park Street                                 LINCOLN, GUSTAFSON & CERCOS,
    Beaumont, TX 77701                             LLP ATTORNEYS AT LAW
14
    T: (409) 838-8859                              550 West “C” Street, Suite 1400
15 Email: efisher@provostumphrey.com               San Diego, California 92101
          mpiedra@provostumphrey.com               T: (619) 233-1150; F: (619) 233-6949
16
    Co-counsel for Plaintiff, ANNETTE              Email:tcercos@lgclawoffice.com
17 STONE                                                 jnager@lgclawoffice.com
                                                         AGetman@lgclawoffice.com
18
                                                   Attorneys for Cross-Defendant,
19                                                 DUFRENE MACHINERY, INC.
20
21
22
23
24
25
26
27
28
         f:\casela\spfmi.5803\services\pos.docx          2
                                                  PROOF OF SERVICE
